DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiogama et al. (US 2012/0202559) herein Shiogama.

Regarding claim 1, Shiogama discloses a terminal apparatus (terminal apparatus of Figs. 1-8), comprising a protective shell and a sounding device installed in the protective shell (protective shell 2/3 and sounding device defined by 22/walls 27 that surround SPC2 installed in protective shell 2, Fig. 7), wherein the sounding (vibration system of 22d/22e and magnetic circuit system 22f, Fig. 7); wherein, the vibration system comprises a vibration diaphragm comprising a first surface and a second surface facing away from the first surface (diaphragm 22d with a first surface and a second surface facing away from the first surface, Fig. 7); the magnetic circuit system is located on a side of the second surface of the vibration diaphragm (magnetic circuit system 22f located on a side of the second surface of the vibration diaphragm 22d, Fig. 7); the sounding device defines a first sounding hole at a position in communication with a space on a side of the first surface (sound device 22/ walls 27 that surround SPC2 defines first sounding hole 41 in position in communication with a space on a side of the first surface of diaphragm 22d, Fig. 7), and a second sounding hole at a position in communication with a space on the side of the second surface (and a second sounding hole at 55 at a position in communication with a space on the side of the second surface, Fig. 7); and the protective shell defines a first terminal sounding hole in communication with the first sounding hole (protective shell 2/3 with a first terminal sounding hole 3a in communication with first sounding hole 41, Fig. 7), and a second terminal sounding hole in communication with the second sounding hole (second terminal sounding hole 28 in communication with the second sounding hole at 55, Fig. 7).  

Regarding claim 2, Shiogama discloses wherein the sounding device further comprises: a housing, defining an accommodating cavity therein  (sounding device has housing made of wall 27/2 surrounding SPC2 (accommodating cavity), Fig. 7), (first sounding hole near 22b where sounder 22 fills and second sounding hole at 55 are defined on a cavity wall of the accommodating cavity SPC2, Fig. 7); and a sounder comprising the vibration system and the magnetic circuit system, wherein the sounder is accommodated in the accommodating cavity and defines a front sounding hole and a rear sounding hole (sounder 22 comprises the vibration system 22d/22e and the magnetic circuit system 22f and is accommodated in the accommodating cavity SPC2 and defines a front sounding hole 22b and rear sounding hole 22g, Fig. 7), the front sounding hole is in communication with the first sounding hole (front sounding hole 22b is in communication with first sounding hole 41, Fig. 7), and the rear sounding hole is in communication with the second sounding hole (rear sounding hole 22g is in communication with second sounding hole near 55, Fig. 7).  

Regarding claim 3, Shiogama discloses wherein the front sounding hole is defined on a top surface of the sounder, and the rear sounding hole is defined on a bottom surface or a side surface of the sounder (front sounding hole 22b is on a top surface of the sounder 22 and the rear sounding hole 22g is on a bottom surface or a side surface of the sounder 22, Fig. 7).  

Regarding claim 4, Shiogama discloses wherein an air guiding channel is defined between a surface of the sounder and the cavity wall of the accommodating cavity, and the rear sounding hole and the second sounding hole are communicated (SPC2 can be considered an air guiding channel as defined between a surface of sounder 22 and cavity wall 27 of the accommodating cavity with rear sound hole 22g and second sounding hole 55 in communication through this space, Fig. 7).  

Regarding claim 5, Shiogama discloses wherein the sounder is fixedly connected to a cavity wall of the accommodating cavity surrounding the first sounding hole, and the front sounding hole and the first sounding hole are arranged oppositely (sounder 22 is fixedly connect to a cavity wall of the accommodating cavity surrounding the first sounding hole and the front sounding hole and first sounding hole arranged oppositely, Fig. 7).  

Regarding claim 10, Shiogama discloses wherein the sounding device further comprises a dust-proof screen arranged at the first sounding hole and blocking the first sounding hole (dust-proof screen 51 arranged at the first sounding hole and blocking the first sounding hole, Fig. 7).  

Regarding claim 12, Shiogama discloses wherein the sounding device further comprises a waterproof and breathable member arranged at the second sounding hole and blocking the second sounding hole (waterproof/breathable (allows air/sound to pass) member 55 arranged at the second sounding hole blocking the second sounding hole, Fig. 7).  
Regarding claim 15, Shiogama discloses wherein the sounding device comprises an annular frame (wall 27/2 is annular frame, Fig. 7), the vibration system is installed at a first end of the frame (vibration system 22d/22e installed at first end of frame 27/2, Fig. 7), the magnetic circuit 7system is installed inside the frame and located below the vibration system (magnetic circuit system 22f installed inside the frame 27/2 and located below the vibration system 22d/22e, Fig. 7), the frame is further provided with a front cover at the first end, the front cover defines the first sounding hole (frame 27/2 with a front cover defining the first sounding hole, Fig 7), the frame is provided with a rear cover at a second end, and the rear cover defines the second sounding hole (frame 27/2 with a rear cover at a second end defining the second sounding hole at 55, Fig. 7).  

Regarding claim 16, Shiogama discloses wherein the protective shell comprises a front face, a back face arranged oppositely to the front face, and a side face connecting the front face and the back face, the first terminal sounding hole is defined on the front face of the protective shell, and the second terminal sounding hole is defined on the back face of the protective shell or, the first terminal sounding hole is defined on the side face of the protective shell, and the second terminal sounding hole is defined on the back face of the protective shell; or, the first terminal sounding hole is defined on the front face of the protective shell, and the second terminal sounding hole is defined on the side face of the protective shell (protective shell 2/3 with front face 3 and back face 2 arranged oppositely to the front face and a side face (part of 2 and 4) connecting the front face 3 and back face 2, with first terminal sounding hole 3a defined on the front face 3 and the second terminal sounding hole 28 defined on the back face 2, Fig. 7);.

Allowable Subject Matter
Claims 6-9, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651